 

Exhibit 10.4

 

THE ISSUANCE AND SALE OF THE SECURITY REPRESENTED BY THIS PROMISSORY NOTE HAS
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITY MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (i) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITY UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B)
AN OPINION OF COUNSEL, IN A FORM GENERALLY ACCEPTABLE TO THE COMPANY’S LEGAL
COUNSEL, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (ii) UNLESS SOLD
PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.

 

DEMAND SECURED PROMISSORY NOTE

 



$1,800,000 November 20, 2018   New York, New York



 

FOR VALUE RECEIVED, I-AM Capital Acquisition Company, a Delaware corporation
(the “Maker”), hereby promises to pay to the order of Maxim Group LLC or its
assigns (“Holder”), the principal amount of ONE MILLION, EIGHT HUNDRED THOUSAND
DOLLARS ($1,800,000) (the “Principal”) and to pay interest (“Interest”) on any
outstanding Principal at a rate per annum equal to the Interest Rate (as defined
below), from the date hereof until the same becomes due and payable, whether
upon an Interest Date (as defined below) or otherwise (in each case in
accordance with the terms hereof). This demand secured promissory note (this
“Note”) has been issued in accordance with the terms and conditions of that
certain Settlement Agreement, dated as of November 20, 2018, by and between
Maker and Holder (the “Settlement Agreement”).

 

1.          Payment on Demand. The Principal of this Note, together with any
accrued and unpaid Interest and any Late Charges (as defined below) hereunder,
shall be due and payable upon demand by Holder at any time, or from time to
time, as follows (x) 1/3 of the Principal of this Note together with any accrued
and unpaid Interest and any Late Charges hereunder on May 20, 2019, (y) 1/3 of
the Principal of this Note together with any accrued and unpaid Interest and any
Late Charges hereunder on August 20, 2019 and (z) 1/3 of the Principal of this
Note together with any accrued and unpaid Interest and any Late Charges
hereunder on November 20, 2019, (each, a “Demand Eligibility Date”). All demands
for repayment of amounts due and payable on demand hereunder received by the
Maker prior to 4:00 P.M. New York city time on a given date from and after the
applicable Demand Eligibility Date shall be paid to the Holder on such given
date. All demands for repayment received by the Maker on a given date from and
after the applicable Demand Eligibility Date shall be paid to the Holder on or
prior to the fifth (5th) business day after the date of the applicable notice of
such demand. Payments shall be credited first to the accrued and unpaid Late
Charges, if any, second to accrued and unpaid Interest, if any, and the
remainder applied to Principal, in each case, with respect to such portion of
this Note subject to such demand for repayment hereunder. Notwithstanding the
foregoing, any amount payable hereunder may be satisfied in shares of common
stock of the Maker (or securities convertible or exercisable into share of
common stock of the Maker, as applicable) (collectively with respect to any
given amount hereunder payable upon demand, each an “Alternate Equity Payment”),
if, and solely if, the Maker and the Holder mutually agree on both (x) the
purchase price and, if applicable, the conversion and/or exercise price of each
security of the Maker issued in such Alternate Equity Payment and (y) the form
of documentation of each security of Maker issued in such Alternate Equity
Payment; provided, further, that if the Maker and the Holder are unable to
mutually agree on the foregoing, such amounts shall be payable hereunder in cash
only.

 



 

 

2.          Interest. Interest on this Note shall commence accruing on the date
hereof at the Interest Rate and shall be computed on the basis of a 360-day year
and twelve 30-day months, shall compound each calendar month and shall be
payable in arrears to the Holder on each of (a) the Demand Eligibility Date and
(b) thereafter, on the first business day of each calendar month (each, an
“Interest Date”) in cash. For purposes of this Note, “Interest Rate” means, as
applicable, (x) from the date hereof through, and including, May 20, 2019, eight
percent (8%) per annum, (y) from, and including, May 21, 2019 through, and
including, August 20, 2019, twelve percent (12%) per annum or (z) from and after
August 21, 2019 until such time as this Note is no longer outstanding, fifteen
percent (15%) per annum; provided, that in each case, if a Payment Default (as
defined below) occurs and is continuing, such rate shall be increased to (A) if
from the date hereof through, and including, August 20, 2019, fifteen percent
(15%) per annum or (B) if from and after August 21, 2019, eighteen percent (18%)
per annum.

 

3.          Prepayment. Prepayment by Maker of Principal, together with any
accrued and unpaid Interest and any Late Charges, may be made at any time after
the date hereof without notice, premium or penalty. Notwithstanding anything
herein to the contrary, so long as any amounts remain outstanding hereunder, all
cash proceeds (or such lower portion as mutually agreed upon by the Maker and
the Holder prior to such Subsequent Offering) received by the Maker on or after
the date hereof from any sales of any securities of the Maker after the date
hereof (each, a “Subsequent Offering”, and each such cash amount, the
“Subsequent Offering Proceeds” thereof), shall be used to repay this Note (such
portion of any given Subsequent Offering Proceeds required to be mandatorily
paid to the Holder hereunder, each a “Subsequent Offering Payment”). Any
Subsequent Offering Payment received by the Maker prior to 4:00 P.M. New York
city time on a given date shall be paid to the Holder on such given date. Any
Subsequent Offering received by the Maker after 4:00 P.M. New York city time on
a given date shall be paid to the Holder on the immediately following business
day. The Maker shall deliver written notice of any transactions with respect to
the applicable Subsequent Offering three (3) business days prior to the
contemplated consummation of such Subsequent Offering.

 

4.          Representations and Warranties of Maker. Maker represents and
warrants as follows as of the date hereof: (a) it is duly organized, validly
existing and in good standing under the laws of its state of Delaware; (b) the
execution, delivery and performance by Maker of this Note are within Maker’s
powers, have been duly authorized by all necessary actions, and do not
contravene its governing agreements, certificates or other organization
documents, and do not contravene any law or any contractual restriction binding
on or affecting Maker; (c) no authorization or approval or other action by, and
no notice to or filing with any governmental authority or regulatory body is
required for the due execution, delivery and performance by Maker of this Note;
(d) this Note constitutes the legal, valid and binding obligation of Maker party
thereto, enforceable against Maker in accordance with its terms, except to the
extent enforceability is limited by bankruptcy, insolvency, fraudulent
conveyance, moratorium and other laws for the protection of creditors generally
and by general equitable principles; and (e) there is no pending or, to Maker’s
knowledge, threatened action or proceeding affecting Maker before any
governmental agency or arbitrator with respect to the transactions contemplated
by this Note or which may materially adversely affect the property, assets or
condition (financial or otherwise) of Maker.

 



 

 

5.          Late Charges. Any amount of Principal, Interest or other amounts due
hereunder which is not paid when due (a “Payment Default”) shall result in a
late charge being incurred and payable by the Maker at the rate of fifteen
percent (15%) per annum of such amount from the date such amount was due until
the same is paid in full (the “Late Charges”).

 

6.          Security.

 

(a)        General. As collateral security for to secure prompt repayment of any
and all amounts outstanding hereunder from time to time and to secure prompt
performance by the Maker of each of its covenants and duties under this Note, as
and when due, Maker hereby pledges and assigns to the Holder a continuing
security interest in, all personal property and assets of Maker and its
subsidiaries, wherever located and whether now or hereafter existing and whether
now owned or hereafter acquired, of every kind, nature and description, whether
tangible or intangible other than Excluded Assets (as defined below)
(collectively, the “Collateral”). Such security interest constitutes a valid,
first priority security interest in the Collateral, and will constitute a valid,
first priority security interest in later-acquired Collateral. Notwithstanding
any filings undertaken related to the Holder’s rights under the Delaware Uniform
Commercial Code (the “Code”), the Holder’s lien on the Collateral shall remain
in effect for so long as this Note remains outstanding. For purposes of this
Agreement, “Excluded Assets” means the assets held in escrow with respect to (x)
that certain stock purchase agreement with Polar Asset Management Partners Inc.
(“Polar”), pursuant to which Polar agreed to sell up to 490,000 shares of the
Maker’s common stock to the Maker thirty (30) days after the consummation of the
business combination and (y) that certain stock purchase agreement with K2
Principal Fund L.P. (“K2”), pursuant to which K2 agreed to sell up to 220,000
shares of the Maker’s common stock to the Maker thirty (30) days after the
consummation of the business combination.

 

(b)        Further Assurances. Maker will, at its expense, at any time and from
time to time, promptly execute and deliver all further instruments and documents
and take all further action that the Holder may reasonably request in order to:
(i) perfect and protect the security interest of the Holder created hereby; (ii)
enable the Holder to exercise and enforce its rights and remedies hereunder in
respect of the Collateral.

 

(c)        Mechanics. To the maximum extent permitted by applicable law, and for
the purpose of taking any action that the Holder may deem necessary or advisable
to accomplish the purposes of this Note, Maker hereby (i) authorizes the Holder
to execute any such agreements, instruments or other documents in Maker’s name
and to file such agreements, instruments or other documents in Maker’s name and
in any appropriate filing office, (ii) authorizes the Holder at any time and
from time to time to file, one or more financing or continuation statements, and
amendments thereto, relating to the Collateral (including, without limitation,
any such financing statements that (A) describe the Collateral as “all assets”
or “all personal property” (or words of similar effect) or that describe or
identify the Collateral by type or in any other manner as the Holder may
determine regardless of whether any particular asset of Maker falls within the
scope of Article 9 of the Code or whether any particular asset of Maker
constitutes part of the Collateral, and (B) contain any other information
required by Part 5 of Article 9 of the Code for the sufficiency or filing office
acceptance of any financing statement, continuation statement or amendment,
including, without limitation, whether Maker is an organization, the type of
organization and any organizational identification number issued to Maker) and
(iii) ratifies such authorization to the extent that the Holder has filed any
such financing or continuation statements, or amendments thereto, prior to the
date hereof.

 



 

 

(d)        Power of Attorney; License. Maker hereby irrevocably appoints the
Holder as its attorney-in-fact and proxy, with full authority in the place and
stead of Maker and in the name of Maker or otherwise, from time to time in the
Holder’s discretion, to take any action and to execute any instrument which the
Holder may deem necessary or advisable to accomplish the purposes of this Note.
This power is coupled with an interest and is irrevocable until all of amounts
outstanding hereunder have been paid in full. For the purpose of enabling the
Holder to exercise rights and remedies hereunder, at such time as the Holder
shall be lawfully entitled to exercise such rights and remedies, and for no
other purpose, Maker hereby grants to the Holder, to the extent assignable, an
irrevocable, non-exclusive license (exercisable without payment of royalty or
other compensation to Maker) to use, assign, license or sublicense any
intellectual property now owned or hereafter acquired by Maker, wherever the
same may be located, including in such license reasonable access to all media in
which any of the licensed items may be recorded or stored and to all computer
programs used for the compilation or printout thereof.

 

(e)        No Duty. The powers conferred on the Holder hereunder are solely to
protect its interest in the Collateral and shall not impose any duty upon it to
exercise any such powers. Except for the safe custody of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Holder shall have no duty as to any Collateral or as to the taking of any
necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral.

 

(f)        Remedies Upon Payment Default. If a Payment Default shall have
occurred and be continuing, the Holder may exercise in respect of the
Collateral, in addition to any other rights and remedies provided for herein, in
the Settlement Agreement or otherwise available to it, all of the rights and
remedies of a secured party upon default under the Code (whether or not the Code
applies to the affected Collateral).

 

7.          Indemnification; Expenses. Maker hereby indemnifies and holds
harmless Holder, each of its affiliates and correspondents and each of their
respective directors, officers, employees, agents and advisors (each an
“Indemnified Party”) from and against any and all actions, claims, damages,
losses, liabilities, fines, penalties, costs and expenses of any kind
(including, without limitation, counsel fees and disbursements in connection
with any subpoena, investigative, administrative or judicial proceeding, whether
or not the Indemnified Party shall be designated a party thereto) which may be
incurred by the Indemnified Party or which may be claimed against the
Indemnified Party by any person by reason of or in connection with the
execution, delivery or performance of this Note, or action taken or omitted to
be taken by Holder under, this Note. Nothing in this paragraph is intended to
limit Maker’s obligations contained elsewhere in this Note. Without prejudice to
the survival of any other obligation of Maker hereunder, the indemnities and
obligations of Maker contained in this paragraph shall survive the payment in
full of all obligations hereunder. Maker agrees to pay to the Holder upon demand
the amount of any and all costs and expenses, including the reasonable fees,
costs, expenses and disbursements of counsel for the Holder and of any experts
and agents, which the Holder may incur in connection with (i) the preparation,
negotiation, execution, delivery, recordation, administration, amendment, waiver
or other modification or termination of this Note, (ii) the custody,
preservation, use or operation of, or the sale of, collection from, or other
realization upon, any Collateral, (iii) the exercise or enforcement of any of
the rights of the Holder hereunder, or (iv) the failure by Maker to perform or
observe any of the provisions hereof.

 





 

 

8.            Alternate Payment Upon Extended Payment Default. If a Payment
Default hereunder remains outstanding for a period of forty-eight (48) hours, at
any time thereafter the Holder may, by delivery of a written notice to the Maker
(each, an “Alternate Payment Notice”), require the Maker to redeem all, or any
part, of this Note, including any accrued and unpaid Interest and any Late
Charges (as set forth in such Alternate Payment Notice) (such aggregate portion
of this Note to be redeemed, each, an “Alternate Payment Amount”) at a
redemption price equal to 125% of such Alternate Payment Amount as set forth in
such Alternate Payment Notice (each, an “Alternate Payment”). Upon the
consummation of an Alternate Payment, the corresponding Alternate Payment Amount
of this Note shall no longer remain outstanding and shall be deemed satisfied in
full.

 

9.            Miscellaneous.

 

(a)          All amounts to be paid in cash hereunder shall be paid when due by
wire transfer in United States dollars and immediately available funds in
accordance with the wire instructions delivered to such party entitled to
receive such payment prior to such date.

 

(b)          If any cash payment on this Note shall become due on a Saturday,
Sunday or a bank or legal holiday, such payment shall be made on the next
succeeding business day.

 

(c)          No course of dealing and no delay on the part of the Holder of this
Note in exercising any right, power or remedy shall operate as a waiver thereof
or otherwise prejudice such Holder’s rights, powers or remedies. No right, power
or remedy conferred by this Note upon the Holder hereof shall be exclusive of
any other right, power or remedy referred to herein or now or hereafter
available at law, in equity, by statute or otherwise.

 

(d)          Maker hereby waives presentment, protest and demand, notice of
protest, demand and dishonor and nonpayment of this Note.

 

(e)          If Interest, Late Charges or other amounts payable under this Note
is in excess of the maximum permitted by law, the Interest, Late Charges or
other amounts chargeable hereunder shall be reduced to the maximum amount
permitted by law and any excess over the maximum amount permitted by law shall
be credited to the Principal of this Note and applied to the same and not to the
payment of Interest, Late Charges or such other amounts, as applicable.

 



 

 

(f)          Maker hereby (i) irrevocably submits to the jurisdiction of any
Illinois State or Federal court sitting in Chicago, Illinois in any action or
proceeding arising out of or relating to this Note, (ii) waive any defense based
on doctrines of venue or forum non conveniens, or similar rules or doctrines and
(iii) irrevocably agree that all claims in respect of such an action or
proceeding may be heard and determined in such Illinois State or Federal court.
This Note shall be governed by, and construed in accordance with, the laws of
the State of Illinois. Maker HEREBY waiveS any right to trial by jury in any
action, proceeding or counterclaim arising out of or relating to this Note.

 

(g)          This Note shall be binding upon and inure to the benefit of Maker
and Holder and their respective successors, assigns, heirs and legal
representations, except that Maker may not assign any rights or obligations
hereunder without the prior written consent of Holder. Holder may assign to
other affiliated entities all or a portion of its rights under this Note.

 

(h)          Maker acknowledges that the transaction of which this Note is a
part is a commercial transaction and hereby waives its right to any notice and
hearing as may be allowed by any state or federal law with respect to any
prejudgment remedy which any Holder or its successors or assigns may use.

 

(i)          The Holder of this Note may proceed to protect and enforce the
rights of such Holder by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained
herein, or for an injunction against a violation of any of the terms hereof or
thereof, or in aid of the exercise of any power granted hereby or thereby or by
law or otherwise.

 

(j)          If this Note is lost or destroyed, Maker shall, at Holder’s request
and upon receipt of a lost note affidavit, in a customary form, from the Holder,
execute and return to Holder a replacement promissory note identical to this
Note. No replacement of this Note shall result in a novation of Maker’s
obligations under this Note. Maker acknowledges the need to act promptly upon
its receipt of the documentation evidencing any request by Holder that the Note
be replaced pursuant to this paragraph and agrees that Maker will meet the
reasonable deadlines of Holder provided that Maker has received the applicable
documents at least ten (10) business days prior to such deadline. Furthermore,
Maker agrees to reasonably cooperate with Holder to effectuate the obtainment of
such title policy endorsements, or new title evidence and other assurances and
documents as Holder shall reasonably require.

 

[The remainder of the page is intentionally left blank]

 



 

 

IN WITNESS WHEREOF, this Note has been executed as of the date first written
above.

 



  I-AM CAPITAL ACQUISITION COMPANY       By: /s/ F. Jacob Cherian       Name: F.
Jacob Cherian     Title: Chief Executive Officer Agreed and accepted by:  

 

Maxim PARTNERS LLC

 

By: /s/ Clifford A. Teller     Name: Clifford A. Teller     Title: Executive
Managing Director Head of Investment Banking

 

